 



Exhibit 10.20
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
     THIS AGREEMENT (the “Agreement”) is made and entered into effective the 1st
day of January, 2007 (the “Effective Date”), by and between NORTHRIM BANCORP,
INC. and its wholly owned subsidiary, NORTHRIM BANK, a state-chartered
commercial bank, with its principal office in Anchorage, Alaska (collectively,
the “Employer”), and Victor P. Mollozzi (the “Loan Officer”).
     In consideration of the mutual promises made in this Agreement, the parties
agree as follows:
     1. Employment.
     Employer employs Loan Officer and Loan Officer accepts employment with
Employer as Senior Vice President, Senior Credit Officer.
     2. Term.
     The term of this Agreement (the “Term”) shall commence on the Effective
Date and shall continue through December 31, 2007; provided, however, that on
January 1, 2008 and each succeeding January 1, the Term shall automatically be
extended for one additional year unless, not later than ninety (90) days prior
to any such January 1, either party shall have given written notice to the other
that it does not wish to extend the Term. In the event the Term is not extended,
Loan Officer shall have no rights to any of the severance payments or benefits
continuation described in Section 5 except as specifically provided for in
Section 5(a).
     3. Duties.
     The Loan Officer will render such lending activity and administrative
services and perform such tasks in connection with the operation of the Employer
as is customary for his position, subject to the direction of Employer’s
President and other senior officers. Loan Officer shall devote necessary time,
attention and effort to Employer’s business in order to properly discharge his
responsibilities under this Agreement.
     4. Compensation, Benefits, Reimbursement and Bonus.
          a. Base Salary. In consideration for all services rendered by Loan
Officer during the term of this Agreement, Employer shall pay Loan Officer an
annual base salary (before all customary and proper payroll deductions) of
$158,620, as adjusted from time to time (“Base Salary”). The Board of Directors
of the Employer shall review Loan Officer’s salary each year, in a manner
consistent with that used for all management employees of the Employer, and in
its sole discretion may adjust such salary commensurate with the Loan Officer’s
performance under this Agreement.
          b. Incentive Compensation. Under the Employer’s Executive Incentive
Compensation Plan, Loan Officer shall be eligible to receive an annual bonus
based on performance as defined by the Board of Directors. Loan Officer’s annual
target bonus will equal 25% of Base

- 1 -



--------------------------------------------------------------------------------



 



Salary. This is the amount payable for ambitious, but expected, results as
determined by the Board of Directors. Loan Officer’s bonus may be more or less
than this amount at the Board of Directors discretion but may not exceed 35% of
Base Salary.
          c. Stock Options. Loan Officer shall be eligible for stock option
grants under the Employer’s Stock Incentive Plan. The timing and size of awards
will be at the discretion of the Board of Directors.
          d. SERP and Deferred Compensation. Loan Officer shall also be entitled
to receive an annual contribution equal to 5% of annual Base Salary in
accordance with the Employer’s Supplemental Executive Retirement Plan, as may be
adjusted at the discretion of the Board of Directors from time to time. The Loan
Officer may also participate in the Employer’s Deferred Compensation Plan.
          e. Supplemental Retirement Deferred Compensation. Loan Officer shall
also participate in the Company’s Supplemental Retirement Deferred Compensation
Plan, in accordance with such plan.
          f. Other Benefits. Throughout the term of this Agreement, Employer
shall provide Loan Officer with reasonable health insurance, disability and
other employee benefits.
          g. Expenses. Employer shall reimburse Loan Officer for his reasonable
expenses (including, without limitation, travel, entertainment, and similar
expenses) incurred in performing and promoting the business of Employer. Loan
Officer shall present from time to time itemized accounts of any such expenses
as required by Employer, subject to any limits of company policy and the rules
and regulations of the Internal Revenue Service.
     5. Termination of Agreement.
          a. Termination Due to a Change in Control. If (A) Employer (either
Northrim BanCorp, Inc. or Northrim Bank) is subjected to a Change of Control (as
defined in Section 5(f)(i)), and (B) Employer or its assigns terminates Loan
Officer’s employment without Cause (either during the annual term of this
Agreement or by refusing to extend this Agreement when the annual termination
occurs every December 31) within 730 days of such Change of Control, then
Employer shall pay Loan Officer in a lump sum: (i) all Base Salary earned and
all reimbursable expenses incurred under this Agreement through such termination
date; (ii) a pro rata portion of any annual target bonus for the year of
termination; and (iii) an amount equal to one (1) times Loan Officer’s highest
Base Salary over the prior three (3) years, plus an amount equal to one
(1) times the target bonus or one (1) times the average bonus paid over the
prior three (3) years, whichever is greater; and (iv) benefits described in
Sections 5(b)(I) and (II) below. The amounts described in 5(a)(i) and (ii)
herein shall be paid no later than 45 days after the day on which employment is
terminated. The amount described in 5(a)(iii) herein shall be paid on the first
day of the month following a period of six (6) months after the termination of
employment, provided that the payment may be made sooner if either (i) the
amount does not exceed two times the lesser of (a) the Loan Officer’s annual
compensation for the year prior to the year in which employment is terminated;
or (b) the maximum amount that may be taken into account under a qualified plan
pursuant to Internal Revenue Code Section 401(a)(17) for such year (the “IRC
Safe Harbor”) or (ii) at the Loan Officer’s election, the amount described in
Section 5(a)(iii) is reduced to fit within the

- 2 -



--------------------------------------------------------------------------------



 



IRC Safe Harbor. No payment will be made pursuant to Section 5(a)(iii) until the
Loan Officer has signed an agreement, in a form acceptable to Employer, that
releases and holds Employer harmless from all known and unknown claims and
liabilities arising out of Loan Officer’s employment with Employer or the
performance of this Agreement (“Release Agreement”).
          b. Termination by Employer Without Cause. If Employer terminates Loan
Officer’s employment without Cause, Employer shall pay Loan Officer in a lump
sum: (i) all Base Salary earned and all reimbursable expenses incurred under
this Agreement through such termination date, plus a pro rata portion of any
annual target bonus for the year of termination; and (ii) an amount equal to one
(1) times Loan Officer’s highest Base Salary over the prior three (3) years,
plus an amount equal to one (1) times the target bonus or one (1) times the
average bonus paid over the prior three (3) years, whichever is greater. The
amount described in 5(b)(i) herein shall be paid no later than 45 days after the
day on which employment is terminated. The amount described in 5(b)(ii) herein
shall be paid on the first day of the month following a period of six (6) months
after the termination of employment, provided that the payment may be made
sooner if either (i) the amount does not exceed the IRC Safe Harbor or (ii) at
the Loan Officer’s election, the amount described in Section 5(a)(ii) is reduced
to fit within the IRC Safe Harbor. No payment will be made pursuant to
Section 5(a)(ii) until the Executive has signed a Release Agreement.
               (I) Benefits Continuation. In addition, Loan Officer shall be
entitled to health and dental insurance benefits for a period of eighteen
(18) months following the termination of this Agreement. These benefits will be
provided at Employer’s expense, but such period shall count towards the
Employer’s continuation of coverage obligation under Section 4980B of the
Internal Revenue Code (“COBRA”).
               (II) Age and Service Credit. Loan Officer shall also be entitled
to receive age credit and credit for period of service towards all pension/SERP
plans for the remaining period of time covered by this Agreement. If Loan
Officer is hired by Employer, its assigns, any company in control of Employer,
or any company controlled by Employer during the period covered by this
Agreement, then Loan Officer will be entitled to be treated for all purposes
relating to future compensation, benefits, and retirement, as if this Agreement
had never been terminated and as if Loan Officer had performed his
responsibilities as a Loan Officer throughout the period originally covered by
this Agreement.
          c. Termination by Employer for Cause. If Employer terminates Loan
Officer’s employment for Cause, Employer shall pay Loan Officer upon the
effective date of such termination only such Base Salary earned and expenses
reimbursable under this Agreement incurred through such termination date. In
such case, Loan Officer shall have no right to receive compensation or other
benefits for any period after termination under this Agreement.
          d. Termination Due to Disability. If Employer terminates Loan
Officer’s employment on account of any mental or physical Disability that
prevents Loan Officer from discharging his duties under this Agreement, even
with reasonable accommodation, Loan Officer shall be entitled to: (i) all Base
Salary earned and reimbursement for expenses incurred under this Agreement
through the termination date, (ii) a pro rata portion of any annual Target Bonus
for the year of termination, (iii) full Base Salary for the year following the
termination date (less the amount of any payments received by Loan Officer
during such one (1) year period under any Employer-sponsored disability plan),
and (iv) health and dental insurance benefits for a period of

- 3 -



--------------------------------------------------------------------------------



 



one (1) year following the termination date, which benefits will be provided at
Employer’s expense, but such period shall count towards the Employer’s
continuation of coverage obligation under Section 4980B of Code (commonly
referred to as “COBRA”). All such compensation shall be paid Loan Officer in one
lump sum the first day of the month following a period of six (6) months after
Loan Officer’s employment was terminated, provided that Loan Officer has signed
a Release Agreement in a form acceptable to Employer.
          e. Termination Upon Death of Loan Officer. Loan Officer’s employment
under this Agreement shall be terminated upon the death of Loan Officer. In such
case, the Employer shall be obligated to pay to the surviving spouse of Loan
Officer, or if there is none, to the Loan Officer’s estate: (i) that portion of
Loan Officer’s Base Salary that would otherwise have been paid to him for the
month in which his death occurred, and (ii) any amounts due him pursuant to the
Employer’s pension plan, any supplemental deferred compensation plan, and any
other death, insurance, employee benefit plan or stock benefit plan provided to
Loan Officer by the Employer.
          f. Termination Definitions.
               (i) “Change of Control.” For purposes of this Agreement, the term
“Change of Control” shall mean the occurrence of one or more of the following
events: (A) One person or entity acquiring or otherwise becoming the owner of
twenty-five percent or more of Employer’s outstanding common stock;
(B) Replacement of a majority of the incumbent directors of Northrim BanCorp,
Inc. or Northrim Bank by directors whose elections have not been supported by a
majority of the Board of either company, as appropriate; (C) Dissolution or sale
of fifty percent or more in value of the assets, of either Northrim BanCorp,
Inc. or Northrim Bank; or (D) A change “in the ownership or effective control”
or “in the ownership of a substantial portion of the assets” of Employer, within
the meaning of Section 280G of the Internal Revenue Code.
               (ii) “Cause.” For purposes of this Agreement, termination for
“Cause” shall include termination because Loan Officer (A) commits a material
act of dishonesty or disloyalty related to the business of the Employer;
(B) fails to substantially perform his duties with the Employer after reasonable
notice and opportunity to improve, (C) is adjudged guilty of a felony or any
crime involving a dishonesty or breach of trust; (D) willfully fails to comply
with any law, rule, or regulation (other than traffic violations or similar
offenses) or final cease and desist order of a regulatory agency having
jurisdiction over Employer, or (E) is unable to substantially perform his duties
with the Employer due to drug addiction or chronic alcoholism.
               (iii) “Disability.” For purposes of this Agreement, “Disability”
shall mean a medically diagnosed physical or mental impairment that may be
expected to result in death, or to be of long, continued duration, and that
renders Loan Officer incapable of performing the essential duties required under
this Agreement even with reasonable accommodation. Employer’s Board of
Directors, acting in good faith, shall make the final determination of whether
Loan Officer is suffering under any Disability (as herein defined) and, for
purposes of making such determination, may require Loan Officer to submit
himself to a physical examination by a physician mutually agreed upon by the
Loan Officer and Employer’s Board of Directors at Employer’s expense.

- 4 -



--------------------------------------------------------------------------------



 



     6. Limits on Severance Payment for Change of Control.
          Notwithstanding anything above in Section 5.a., if the severance
payment provided for in that Section, together with any other payments which the
Loan Officer has the right to receive from the Employer, would constitute a
“parachute payment” (as defined in Section 280G(b)(2) of the Code), the
severance payment shall be reduced. The reduction shall be in an amount so that
the present value of the total amount received by the Loan Officer from the
Employer or its affiliates and subsidiaries will be 2.99 times the Loan
Officer’s base amount (as defined in Section 280G of the Code) and so that no
portion of the amounts received by the Loan Officer shall be subject to the
excise tax imposed by Section 4999 of the Code (excise tax). Insofar as
permitted by the Code, Employer shall reduce those elements of the severance pay
package specified by the Executive, provided, however, that Employer will not
reduce the SERP credits provided for in Section 5(b)(II). The determination as
to whether any reduction in the severance payment is necessary shall be made by
the Employer in good faith, and the determination shall be conclusive and
binding on the Loan Officer. If through error or otherwise the Loan Officer
should receive payments under this Plan, together with other payments the Loan
Officer has the right to receive from the Employer in excess of 2.99 times his
base amount, Loan Officer shall immediately repay the excess to Employer upon
notification that an overpayment has been made.
     7. Covenant Not To Compete.
          a. Loan Officer agrees that for the term of this Agreement and for a
period of one (1) year after this Agreement is terminated, Loan Officer will not
directly or indirectly be employed by, own, manage, operate, support, join, or
benefit in any way from any business activity that is competitive with
Employer’s business or reasonably anticipated business of which Loan Officer has
knowledge. For purposes of the foregoing, Loan Officer will be deemed to be
connected with such business if the business is carried on by: (a) a partnership
in which Loan Officer is a general or limited partner; or (b) a corporation of
which Loan Officer is a shareholder (other than a shareholder owning less than
5% of the total outstanding shares of the corporation), officer, director,
employee or consultant, whether paid or unpaid.
          b. The parties agree that if a trial judge with jurisdiction over a
dispute related to this Agreement should determine that the restrictive covenant
set forth above is unreasonably broad, the parties authorize such trial judge to
narrow the covenant so as to make it reasonable, given all relevant
circumstances, and to enforce such covenant. The provisions of this paragraph
shall survive termination of this Agreement.
     8. Nondisclosure of Confidential Information.
          a. During the term of Loan Officer’s employment and thereafter, Loan
Officer agrees to hold Employer’s Confidential Information in strict confidence,
and not disclose or use it at any time except as authorized by Employer and for
Employer’s benefit. If anyone tries to compel Loan Officer to disclose any
Confidential Information, by subpoena or otherwise, Loan Officer agrees
immediately to notify Employer so that Employer may take any actions it deems
necessary to protect its interests. Loan Officer’s agreement to protect
Employer’s Confidential Information applies both during the term of this
Agreement and after employment ends, regardless of the reason it ends.

- 5 -



--------------------------------------------------------------------------------



 



          b. “Confidential Information” includes, without limitation, any
information in whatever form that Employer considers to be confidential,
proprietary, information and that is not publicly or generally available
relating to Employer’s: trade secrets (as defined by the Uniform Trade Secrets
Act); know-how; concepts; methods; research and development; product, content
and technology development plans; marketing plans; databases; inventions;
research data and mechanisms; software (including functional specifications,
source code and object code); procedures; engineering; purchasing; accounting;
marketing; sales; customers; advertisers; joint venture partners; suppliers;
financial status; contracts or employees. Confidential Information includes
information developed by Loan Officer, alone or with others, or entrusted to
Employer by its customers or others.
     9. Nonsolicitation.
     During the course of Loan Officer’s employment and for a period of one
(1) year from the date of termination of employment for any reason, Loan Officer
shall not directly or indirectly solicit or entice any of the following to
cease, terminate or reduce any relationship with Employer or to divert any
business from Employer: (a) any person who was an employee of Employer during
the one- (1) year period immediately preceding the termination of Loan Officer’s
employment; (b) any customer or client of Employer; or (c) any prospective
customer or client of Employer from whom Loan Officer actively solicited
business within the last six (6) months of Loan Officer’s employment.
     10. Non-Disparagement.
     Loan Officer will not, during the Term or after the termination or
expiration of this Agreement or Loan Officer’s employment, make disparaging
statements, in any form, about Employer’s officers, directors, agents,
employees, products or services which Loan Officer knows, or has reason to
believe, are false or misleading.
     11. Mutual Agreement to Arbitrate.
          a. In the event of a dispute or claim between Loan Officer and
Employer related to Employee’s employment or termination of employment, all such
disputes or claims will be resolved exclusively by confidential arbitration in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association (“AAA”). This means that the parties agree
to waive their rights to have such disputes or claims decided in court by a
jury. Instead, such disputes or claims will be resolved by an impartial AAA
arbitrator whose decision will be final.
          b. The only disputes or claims that are not subject to arbitration are
any claims by Loan Officer for workers’ compensation or unemployment benefits,
and any claim by Loan Officer for benefits under an employee benefit plan that
provides its own arbitration procedure. Also, Loan Officer and Employer may seek
injunctive relief in court in appropriate circumstances.
          c. The arbitration procedure will afford Loan Officer and Employer the
full range of statutory remedies. Employer will pay all costs that are unique to
arbitration, except that the party who initiates arbitration will pay the filing
fee charged by AAA. Loan Officer and Employer shall be entitled to discovery
sufficient to adequately arbitrate their claims, including access to essential
documents and witnesses, as determined by the arbitrator and subject to limited

- 6 -



--------------------------------------------------------------------------------



 



judicial review. In order for any judicial review of the arbitrator’s decision
to be successfully accomplished, the arbitrator will issue a written decision
that will decide all issues submitted and will reveal the essential findings and
conclusions on which the award is based.
     12. Miscellaneous.
          a. This Agreement contains the entire agreement between the parties
with respect to Loan Officer’s employment with Employer, and is subject to
modification or amendment only upon agreement in writing signed by both parties.
          b. This Agreement shall bind and inure to the benefit of the heirs,
legal representatives, successors and assigns of the parties, except that
Employer’s rights and obligations may not be assigned.
          c. If any provision of this Agreement is invalid or otherwise
unenforceable, in whole or in part, then such provision shall be modified so as
to be enforceable to the maximum extent permitted by law. If such provision
cannot be modified to be enforceable, the provision shall be severed from the
Agreement to the extent it is unenforceable. All other provisions and any
partially enforceable provisions shall remain unaffected and shall remain in
full force and effect.
          d. In the event of any claim or dispute arising out of this Agreement,
the party that substantially prevails shall be entitled to reimbursement of all
expenses incurred in connection with such claim or dispute, including, without
limitation, attorneys’ fees and other professional fees. This paragraph shall
apply to expenses incurred with or without suit, and in any judicial,
arbitration or administrative proceedings, including all appeals therefrom.
          e. Any notice required to be given under this Agreement to either
party shall be given by personal service or by depositing a copy of such notice
in the United States registered or certified mail, postage prepaid, addressed to
the following address, or such other address as addressee shall designate in
writing:

     
          Employer:
  3111 “C” Street
 
  Anchorage, AK 99503
 
   
          Loan Officer:
  11950 Ginami Street
 
  Anchorage, AK 99516

          f. This Agreement shall in all respects, including all matters of
construction, validity and performance, be governed by and construed and
enforced according to the laws of the State of Alaska.
          g. This Agreement is intended to comply and shall be interpreted and
construed in a manner consistent with the provisions of Internal Revenue Code
Section 409A, including any rule or regulation promulgated thereunder. In the
event that any provision of the Agreement would cause a benefit or amount
provided hereunder to be subject to tax under the Internal Revenue Code prior to
the time such amount is paid, such provision shall, without the necessity of
further action by the signatories to this Agreement, be null and void as of the
Effective Date.

- 7 -



--------------------------------------------------------------------------------



 



              EMPLOYER:   NORTHRIM BANCORP, INC.
 
           
 
                By:        /s/ Ronald A. Davis                        Ronald A.
Davis
 
           Its:   Chairman of the Compensation Committee of The Board of
Directors
 
           
 
           
 
  NORTHRIM BANK      
 
           
 
                By:        /s/ Ronald A. Davis                        Ronald A.
Davis
 
           Its:   Chairman of the Compensation Committee of The Board of
Directors
 
           
 
            LOAN OFFICER:      /s/ Victor P. Mollozzi           Victor P.
Mollozzi

- 8 -